DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 4, 6, 12, and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 4, 6, 12, and 14 recite "presenting an option to the user to print the shipping label including a new indicia in addition to processing the refund."  It is unclear if the language "in addition to" means that the refund is issued and the new printing occurs, or if this is referring to an additional option not explicitly recited in the claims.

Invitation to Participate in DSMER Pilot Program
The present application satisfies the criteria for participation set forth in the Federal Register Notice entitled “Deferred Subject Matter Eligibility Response (DSMER) Pilot Program.” Therefore, the examiner invites applicant to participate in the DSMER pilot program. 
An applicant who accepts the invitation to participate in this pilot program must still file a reply to every Office action mailed in this application, but may defer presenting arguments or amendments in response to subject matter eligibility (SME) rejection(s) until the earlier of final disposition of the application, or the withdrawal or obviation of all other outstanding non-SME rejections. A final disposition for purposes of this pilot 
Further information about the pilot program, including an explanation of the criteria for receiving an invitation, and the conditions of participation, is provided in the Federal Register Notice announcing the program, which is available on the pilot program website https://www.uspto.gov/patents/initiatives/patent-application-initiatives/deferred-subject-matter-eligibility-response.

Applicant has two choices with respect to this invitation:
(1) Applicant may elect to participate in the DSMER pilot program. To effect this choice, applicant MUST accept this invitation by filing a completed request form PTO/SB/456 with a timely response to this Office action. The DSMER Pilot request form must be signed in accordance with 37 CFR § 1.33(b) by a person having authority to prosecute the application, and must be submitted via the USPTO’s patent electronic filing systems (EFS-Web or Patent Center). The form is available on the pilot program website https://www.uspto.gov/patents/initiatives/patent-application-initiatives/deferred-subject-matter-eligibility-response. If the form is properly completed and timely received, the application will be entered into the pilot program.
(2) Applicant may decline to participate in the pilot program. No action is required from applicant to effect this choice, because if applicant does not timely file a properly completed form PTO/SB/456, the application will not be entered into the pilot program.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-16 are rejected under 35 U.S.C. 101 because the claimed invention is Alice Corp. v. CLS Bank Int'l, 573 U.S. 208 (2014).  Claims 1-16, each considered as a whole and as an ordered combination, are directed to a judicial exception (i.e., an abstract idea) without significantly more.  
MPEP 2106 Step 2A – Prong 1:
The claims are directed to an abstract idea reflected in the recited representative functions of the independent claims—including determining that a shipping label comprising an initial indicia did not print correctly; determining whether a reprint of the shipping label is available; where a reprint of the initial indicia is available: presenting an option to a user to reprint the shipping label; in response to the user selecting the option to reprint the shipping label, sending a request for a reprint indicia; receiving the reprint indicia; and attempting to print the shipping label using the reprint indicia instead of the initial indicia; where a reprint of the initial indicia is not available: determining that a refund of the initial indicia is available; and processing a refund of the initial indicia to the user. 
This qualifies as a method of organizing human activities because it recites collecting and analyzing information for managing the postage transactions of persons and their commercial relationships with postage service providers (i.e., in the terminology of the 2019 Revised Guidance, fundamental economic practices; commercial interactions (including sales activities or behaviors; business relations)).  Additionally, aside from the general technological environment (addressed below), it covers purely mental processes (e.g., a person using their abilities of observation, evaluation, and judgment to determine that a reprint or refund in is order due to a misprinted postage indicium).  
MPEP 2106 Step 2A – Prong 2:
This judicial exception is not integrated into a practical application because there are no meaningful limitations that transform the exception into a patent eligible application. The elements merely serve to provide a general link to a technological environment (e.g., computers and the Internet) in which to carry out the judicial 
Aside from such instructions to implement the abstract idea, they are solely used for generic computer operations (e.g., receiving, storing, retrieving, transmitting data), employing the computer as a tool.  See FairWarning IP, LLC v. Iatric Sys., Inc., 839 F.3d 1089, 1096 (Fed. Cir. 2016) ("[T]he use of generic computer elements like a microprocessor or user interface do not alone transform an otherwise abstract idea into patent-eligible subject matter.") (citing DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245,1256 (Fed. Cir. 2014)) (emphasis added).
The claims only manipulate abstract data elements into another form.  They do not set forth improvements to another technological field or the functioning of the computer itself and instead use computer elements as tools to improve the functioning of the abstract idea identified above.  Looking at the additional limitations and abstract idea as an ordered combination and as a whole adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.  Rather than any meaningful limits, their collective functions merely provide generic computer implementation of the abstract idea identified in Prong One.  None of the additional elements recited "offers a meaningful limitation beyond generally linking 'the use of the [method] to a particular technological environment,' that is, implementation via computers."  Alice Corp., slip op. at 16 (citing Bilski v. Kappos, 561 U.S. 610, 611 (U.S. 2010)).  
At the levels of abstraction described above, the claims do not readily lend themselves to a finding that they are directed to a nonabstract idea. Therefore, the analysis proceeds to step 2B. See BASCOM Global Internet v. AT&T Mobility LLC, 827 F.3d 1341, 1349 (Fed. Cir. 2016) ("The Enfish claims, understood in light of their . Here, in contrast, the claims and their specific limitations do not readily lend themselves to a step-one finding that they are directed to a nonabstract idea. We therefore defer our consideration of the specific claim limitations’ narrowing effect for step two.") (citations omitted).
MPEP 2106 Step 2B:
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception for the same reasons as presented in Step 2A Prong 2 (i.e., they amount to nothing more than a general link to a particular technological environment and instructions to apply it there). Moreover, the additional elements recited are known and conventional computing elements (a postage system; a printer capable of being configured to print shipping labels; a user interface; a computer-readable memory; and a processor configured to execute instructions stored on the computer-readable memory—see Specification ¶¶ 0013-16, 31, 34-35 describing these at a high level of generality (including as "common computerized devices" in ¶ 0015 and a "general-purpose processor" in ¶ 0035) and in a manner that indicates that the additional elements are sufficiently well-known that the specification does not need to describe the particulars of such additional elements to satisfy the statutory disclosure requirements).  
The Federal Circuit has recognized that "an invocation of already-available computers that are not themselves plausibly asserted to be an advance, for use in carrying out improved mathematical calculations, amounts to a recitation of what is 'well-understood, routine, [and] conventional.'" SAP Am., Inc. v. InvestPic, LLC, 890 F.3d 1016, 1023 (Fed. Cir. 2018) (alteration in original) (citing Mayo v. Prometheus, 566 U.S. 66, 73 (2012)).  Apart from the instructions to implement the abstract idea, they only serve to perform well-understood functions (e.g., receiving, storing, retrieving, transmitting data—see Specification above as well as Alice Corp.; Intellectual Ventures I LLC v. Symantec Corp., 838 F.3d 1307 (Fed. Cir. 2016); and Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334 (Fed. Cir. 2015) covering the well-known nature of these computer functions.  
"The use and arrangement of conventional and generic computer components recited in the claims—such as a database, user terminal, and server— do not transform Credit Acceptance Corp. v. Westlake Services, 859 F.3d 1044, 1056 (Fed. Cir. 2017) (citations and quotation marks omitted).  Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide conventional computer implementation. 
Dependent Claims Step 2A:
The limitations of the dependent claims but for those addressed below merely set forth further refinements of the abstract idea without changing the analysis already presented (i.e., they further limit the abstract idea without adding any new additional elements beyond it).  Additionally, for the same reasons as above, the limitations fail to integrate the abstract idea into a practical application because they use the same general technological environment and instructions to implement the abstract idea as the independent claims (e.g., a generic postage system, computer, and printer).  
Dependent Claims Step 2B:
The dependent claims merely use the same general technological environment and instructions to implement the abstract idea.  Moreover, the Specification also indicates this is the routine use of known components for the same reasons presented with respect to the elements in the independent claims above.  Accordingly, they are not directed to significantly more than the exception itself, and are not eligible subject matter under § 101.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3, 5, 7, 9-11, 13, and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ryan, Jr., et al., U.S. Pat. Pub. No.  2005/0138469 (Reference A of the attached PTO-892).
As per claim 1, Ryan teaches a method comprising: 
determining that a shipping label comprising an initial indicia did not print correctly (¶ 0068); 
determining whether a reprint of the shipping label is available; where a reprint of the initial indicia is available: presenting an option to a user to reprint the shipping label (¶¶ 0027, 68); 
in response to the user selecting the option to reprint the shipping label, sending a request for a reprint indicia to a postage system; receiving the reprint indicia from the postage system; and attempting to print the shipping label using the reprint indicia instead of the initial indicia (¶¶ 0068, 79-80; see also ¶ 0057—postage system processes requests); 
where a reprint of the initial indicia is not available: determining that a refund of the initial indicia is available from the postage system; and processing a refund of the initial indicia to the user (¶ 0027). 
As per claim 2, Ryan teaches claim 1 as above.  Ryan further teaches determining that an error occurred during an attempt to print the shipping label; wherein the step of determining whether a reprint of the shipping label is available is performed in response to a determination that the error occurred (¶¶ 0027, 68).
As per claim 3, Ryan teaches claim 1 as above.  Ryan further teaches receiving a request to initiate a reprint or refund of the shipping label from a user (¶¶ 0027, 68).
As per claim 5, Ryan teaches claim 1 as above.  Ryan further teaches where the reprint of the initial indicia is available: where the attempting to print the shipping label using the reprint indicia is unsuccessful: determining that a refund of the initial indicia is 
As per claim 7, Ryan teaches claim 1 as above.  Ryan further teaches the step of determining that the shipping label comprising the initial indicia did not print correctly comprises: receiving, from the user, an indication that an error occurred during printing of the shipping label comprising the initial indicia (¶ 0068).
As per claims 9-11, 13, and 15, Ryan teaches a system comprising: a printer capable of being configured to print shipping labels (¶ 0052); a user interface (¶ 0049); a computer-readable memory (¶ 0052); and a processor configured to execute instructions stored on the computer-readable memory (¶ 0052) which, when executed by the processor, cause the system to: perform the steps of analogous claims 1-3, 5, and 7 (see citations above). 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4, 6, 8, 12, 14, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Ryan, Jr., et al. in view of Heinrich, et al., U.S. Pat. Pub. No.  2018/0012422 (Reference B of the attached PTO-892). 
As per claim 4 and 12, Ryan teaches claims 1 and 9 as above.  Ryan further teaches where the reprint of the initial indicia is not available: presenting an option to the user to print the shipping label including a new indicia; in response to receiving a 
Ryan does not explicitly teach the print option is in addition to processing the refund; which is taught by Heinrich (¶¶ 0030, 34-35).  It would have been prima facie obvious to incorporate this element for the same reason it is useful in Heinrich—namely, to let the customer decide whether or not they want to proceed with a reprint or refund after an error.  Moreover, this is merely a combination of old elements in the art of postage systems.  In the combination, no element would serve a purpose other than it already did independently, and one skilled in the art would have recognized that the combination could have been implemented through routine engineering producing predictable results.
As per claim 6 and 14, Ryan teaches claims 5 and 13 as above.  Ryan further teaches where the reprint of the initial indicia is available and the attempting to print the shipping label using the reprint indicia is unsuccessful: presenting an option to the user to print the shipping label including a new indicia; in response to receiving a selection of the option to print the shipping label using the new indicia, sending a request for the new indicia to the postage system; receiving the new indicia from the postage system; and printing the shipping label with the new indicia (¶¶ 0068, 79-80; see also ¶¶ 0057, 62-64—postage system processes requests).
Ryan does not explicitly teach the print option is in addition to processing the refund; which is taught by Heinrich (¶¶ 0030, 34-35) and would have been obvious to incorporate for the same reasons as in claims 4 and 12 above.  
As per claims 8 and 16, Ryan teaches claim 1 and 9 as above.  Ryan does not specifically teach determining that the shipping label comprising the initial indicia did not print correctly comprises automatically determining that a printing error occurred; which is taught by Heinrich (¶ 0010).  It would have been prima facie obvious to incorporate this element for the same reason it is useful in Heinrich—namely, to verify misprint candidates without the need for user intervention.  Moreover, this is merely a combination of old elements in the art of postage systems.  In the combination, no .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Leon, U.S. Pat. No. 8,100,324 (Reference C of the attached PTO-892) relates to reprints and refund of indicia. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL VETTER whose telephone number is (571)270-1366. The examiner can normally be reached M-F 9:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shannon Campbell can be reached on 571-272-5587. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.